                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LEGALFORCE RAPC WORLDWIDE                         Case No. 18-cv-00043-MMC (TSH)
                                         P.C.,
                                   8                                                       ORDER DENYING MOTION TO
                                                        Plaintiff,                         RESCIND SANCTIONS
                                   9
                                                   v.                                      Re: Dkt. No. 136
                                  10
                                         CHRIS DEMASSA,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On October 22, 2019, the Court granted Plaintiff LegalForce RAPC Worldwide, P.C.’s

                                  14   motion for sanctions pursuant to Federal Rule of Civil Procedure 37(b) after Defendant Chris

                                  15   Demassa failed to comply with two orders compelling him to produce financial records to

                                  16   LegalForce’s outside counsel. ECF No. 132. The Court ordered Demassa to pay LegalForce’s

                                  17   fees and costs in the amount of $2,000 and, until Demassa complied with his discovery

                                  18   obligations, fined him a daily sanction in the amount of $100. As part of its order, the Court

                                  19   granted Demassa permission to move to vacate the $100 daily sanction once he complied in full

                                  20   with his discovery obligations.

                                  21          On November 1, 2019, Demassa filed a “Request to Rescind $2,000 Sanction,” stating he

                                  22   has “performed to [the Court’s] order in full.” ECF No. 136. However, the Court did not grant

                                  23   Demassa permission to move to vacate the $2,000 sanction; it only granted permission as to the

                                  24   $100 daily sanction. Further, the Court imposed the $2,000 sanction because LegalForce had to

                                  25   file multiple motions for sanctions. Regardless of whether Demassa has now complied with his

                                  26   discovery obligations, such compliance would have no effect on the amount LegalForce was

                                  27   forced to spend on those motions. Accordingly, Demassa’s motion is DENIED as to the $2,000

                                  28   sanction.
                                   1          To the extent Demassa seeks to vacate the $100 daily sanction, there is no indication he

                                   2   has produced the underlying financial information for his 2019 financials as ordered. See Order at

                                   3   8:10-14 (ordering Demassa to produce his “sales and expense information from the company’s

                                   4   bank account, receipts and credit card statements” for the years for which he did not have tax

                                   5   returns); Tarabichi Decl. ¶ 2, ECF No. 139-1 (“Demassa provided a 2018 Schedule C tax return

                                   6   (Profit or Loss From Business) and a single page for 2019 financials labeled ‘Chris Demassa 2019

                                   7   (as of 09-30-2019).’” Accordingly, Demassa’s motion to vacate the $100 daily sanction is

                                   8   DENIED WITHOUT PREJUDICE.1

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: December 6, 2019

                                  12
Northern District of California
 United States District Court




                                                                                                   THOMAS S. HIXSON
                                  13                                                               United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   1
                                        On December 2, 2019, Demassa filed a document titled “Possible Missed Sept 20 2019 Filing Re
                                  28   – Sanctions.” ECF No. 147. The Court has reviewed this filing and finds it does not affect the
                                       Court’s analysis for this order or its previous orders.
                                                                                          2
